DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 21 September 2021, the claims and drawings were amended. Based on these amendments, the drawing objection and the rejection under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. However, new rejections have also been added due to the claim amendments.
Claim 23 has been amended to recite that “a number of particles each having a particle diameter of 0.07 µm or more in a liquid film of the mixture layer… is 0”. The number concentration of particles is discussed in the specification beginning at paragraph 71. In paragraph 73, an example is described in which about 2,021 wafers can be treated per milliliter of curable composition. Therefore, the number concentration of particles in the curable composition is set to less than 2,021 particles/mL, such that the number of particles per wafer is set to less than 1. In other words, the expected or average number of particles per wafer is less than 1, meaning that some wafers will not have any particles (thereby providing support for the amendment to claim 23). However, depending on the particular concentration, it is possible that many wafers in a batch will have one or more particles.


Claim Objections
Claim 25 is objected to because of the following informalities: in line 3, “a substrate” should be replaced with “the substrate” for consistency with the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites that “in the curable composition (α1'), a number concentration of particles having a particle diameter of 0.07 µm or more is less than 2,021 particles/mL”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the curable composition (α1)” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 25 will be interpreted as reciting “a curable composition (α1)” in lines 5 and 6.
Claim 25 refers to “a state where a layer comprising the liquid film… is arranged”. It is unclear what it means for a layer to be arranged in the absence of language stating that the layer is arranged on some structure. For purposes of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0085255 (“Tada”) in view of U.S. Patent Application Publication No. 2015/0075855 (“Ito”), cited in an IDS.
Regarding claim 1, Tada discloses a method of producing a cured product pattern (see paragraphs 2 and 14), comprising:
arranging a layer of a liquid film on a substrate using a curable composition (α1) (see paragraphs 55, 63, 95, and 104 and Figures 3-5, particularly the intermediary layer 102a formed on the underlayer 102b of the substrate 102) such that the liquid film is of 
applying droplets of a curable composition (α2) discretely to the layer (see paragraphs 55, 97, 99, and 104 and Figures 3-5, particularly the resist 103) such that the droplets are spread on the liquid film (see Figures 4(c) and 4(d), where the droplets of the resist 103 are distributed over the intermediary layer 102a; the Examiner respectfully suggests amending the claim to recite that each droplet expands outward or laterally on the liquid film, as shown in the Applicant’s Figures 2C and 2D and discussed in paragraphs 9 and 111);
bringing a mixture layer obtained by partially mixing the curable composition (α1') and the curable composition (α2) (the intermediary layer 102a and the resist 103 will necessarily at least partially mix by virtue of being in contact with one another; see Figures 3-5 and paragraphs 95, 99, and 104) into contact with a mold having a pattern (see Figure 5 and paragraph 106, particularly the mold 100 and its section 101);
irradiating the mixture layer with light from outside of the mold to cure the mixture layer (see Figure 5 and paragraph 106; see also paragraph 57); and
releasing the mold from the mixture layer after the curing (see Figure 5 and paragraph 106),
wherein the curable composition (α1') has a surface tension larger than that of the curable composition (α2) (see paragraphs 60 and 99).
Tada does not disclose wherein the curable composition (α1) has a number concentration of particles each having a particle diameter of 0.07 µm or more of less than 2,021 particles/mL.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered the curable compositions of Tada to prevent the formation of defects, as taught by Ito (see paragraph 72). Ito discloses a range of potential pore sizes for the filter, with a portion of this range being less than 0.07 µm (from 0.001 to just below 0.07 µm). It would have been obvious to one of ordinary skill in the art to have selected a pore size within this range since Ito discloses that such pore sizes are suitable in a photo nanoimprint process. Selecting such a pore size would necessarily result in the number concentration of particles having a particle diameter of 0.07 µm or more being less than the value claimed since particles of this size would be filtered out.

Regarding claim 2, please see the rejection of claim 1.

Regarding claim 3, modified Tada discloses wherein the substrate has an adhesion layer formed on an upper surface thereof (see paragraph 62 and Figure 3 of Tada).


claim 4, modified Tada discloses wherein:
the mold comprises a mold having a groove/land pattern formed on a surface -71 -10170464WOUS01 thereof (see Figure 5 and paragraph 105 of Tada);
an aspect ratio (H/L) of a height H of the pattern of the mold with respect to a width L of a land portion of the mold is 1 to 10 (see paragraph 105 of Tada, which discloses a depth, i.e., a height, of 100 nm and a pitch, i.e., a width of a land portion, of 100 nm, corresponding to an H/L ratio of 1).
Tada does not disclose wherein a width of a groove portion of the groove/land pattern is 4 nm to less than 30 nm (paragraph 105 discloses a groove width of 50 nm). However, Ito discloses that a nano-level (1 nm to 100 nm) convexo-concave pattern can be manufactured, including a pattern of 1 nm to 10 mm in size, more preferably 10 nm to 100 µm. See paragraph 25. See also paragraph 98, which refers to patterns of 20 nm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tada such that a groove width of the pattern fell within the claimed range since Ito discloses that such widths are suitable and achievable in a photo nanoimprint process (see paragraphs 25 and 98). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See also MPEP 2144.04(IV)(A) regarding changes in size/proportion.

Regarding claim 5, Tada does not explicitly disclose, in connection with the embodiment of Tada relied upon above, performing an alignment between the substrate 

Regarding claim 7, Tada does not disclose wherein the bringing of the mixture layer into contact with the mold is performed under an atmosphere containing a condensable gas. However, this feature is taught by Ito. See Figure 1 and paragraphs 10 and 74-84. Paragraph 11 indicates that transferring precision is improved and that the photo cured material has a small surface roughness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used condensable gas in the method of Tada, including during the bringing of the mixture layer into contact with the mold, to improve transfer precision and reduce surface roughness, as taught by Ito.

Regarding claim 9, modified Tada discloses that a circuit board can be produced. See paragraph 101 of Tada. See also paragraphs 4 and 5.
claim 23, please see the rejection of claim 1 for the limitations present in both claims. With respect to the limitation “wherein a number of particles each having a particle diameter of 0.07 µm or more in a liquid film of the mixture layer obtained by partially mixing the curable composition (α1') and the curable composition (α2) is 0”, as discussed above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered the curable compositions of Tada to prevent the formation of defects, as taught by Ito (see paragraph 72). Ito discloses a range of potential pore sizes for the filter, with a portion of this range being less than 0.07 µm (from 0.001 to just below 0.07 µm). It would have been obvious to one of ordinary skill in the art to have selected a pore size within this range since Ito discloses that such pore sizes are suitable in a photo nanoimprint process. Selecting such a pore size would necessarily result in the number of particles having a particle diameter of 0.07 µm or more being 0 since particles of this size would be filtered out.

Regarding claim 25, please see the rejection of claim 1. Please also see the rejections of claim 25 under 35 U.S.C. 112, particularly the interpretations being used for purposes of examination. With respect to the limitation of applying droplets of the curable composition (α2) discretely on the substrate such that the curable composition (α2) spreads over the liquid film, applying the droplets of the resist 103 in Tada distributes the droplets over the intermediary layer 102a. See Figure 4(c) and 4(d).

claim 26, please see the rejections of claims 1 and 23. With respect to the reference to a semiconductor device, please see paragraphs 4-6, 101, and 122 of Tada, particularly paragraph 101, which states that the substrate 102 can be used in an integration circuit component. With respect to etching the substrate through the cured mixture layer, please see Figure 5 and paragraph 107 of Tada, which refers to etching the substrate 102 while using the pressed and spread resin material 104 as a mask. Note that the pressed and spread resin material 104 corresponds to the resist 103 after pressing and curing. See Figure 5 and paragraph 106.

Regarding claim 27, modified Tada discloses wherein, in the arranging of the layer of the liquid film of the curable composition (α1), the substrate is coated by using a dip coating method or a spin coating method (see paragraph 95 of Tada).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Ito, as applied to claim 1 above, and further in view of U.S. Patent No. RE47,456 (“Kobayashi”).
Regarding claim 6, modified Tada does not disclose wherein the applying of the droplets of the curable composition (α2) to the releasing of the mold from the mixture layer after curing are repeated in different regions on the substrate a plurality of times. However, this feature is well known in the art. See Figures 2A and 2B and column 2, line 52, to column 3, line 5, of Kobayashi, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeatedly performed the relevant steps of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 11,037,785 in view of Ito.
Claims 1, 2, 11, and 12 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 3-10 of the patent disclose the limitations of claims 3-10 of the present application. Claim 14 of the patent discloses the limitations of claim 27.

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 14, and 17 of U.S. Patent No. 10,935,884 in view of Ito, Tada, and Kobayashi.
Claims 1, 2, 5, 8, and 14 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 6, 7, and 17 of the patent disclose the limitations of claims 8, 10, and 27 of the present application.
The limitations of claims 3-7 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, 11, and 19-21 of U.S. Patent No. 10,883,006 in view of Ito, Tada, and Kobayashi.
Claims 1, 3, 19, and 20 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, 14, 17, and 18 of U.S. Patent No. 10,845,700 in view of Ito, Tada, and Kobayashi.
Claims 1 and 17 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 8, 13, 14, and 18 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 11, 19, and 20 of U.S. Patent No. 10,829,644 in view of Ito, Tada, and Kobayashi.
Claims 1 and 19 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 5, 10, 11 and 20 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 12, 19, and 20 of U.S. Patent No. 10,754,245 in view of Ito, Tada, and Kobayashi.
Claims 1, 3, and 19 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, 15, 16, 24, and 25 of U.S. Patent No. 10,754,244 in view of Ito, Tada, and Kobayashi.
Claims 1, 10, and 24 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 13, 15, 16, and 25 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-10, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 12, 18, and 19 of U.S. Patent No. 10,754,243 in view of Ito, Tada, and Kobayashi.
Claims 1, 3, and 18 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 6, 11, 12, and 19 of the patent disclose the limitations of claims 7, 8, 10, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).

Claims 1-7, 9, 10, 23, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18-22 of copending Application No. 16/548,371 in view of Ito, Tada, and Kobayashi.
Claims 1, 10, 18, 20, and 21 of the copending application disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
claims 10 and 27 of the present application.
The limitations of claims 3-7 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10, 11, and 15-17 of U.S. Patent No. 11,126,078 in view of Ito, Tada, and Kobayashi.
Claims 1, 2, 5, 10, 11, 15, and 16 of the patent disclose all the limitations of claims 1, 2, 23, 25, and 26 of the present application except for the limitations relating to the particle number or number concentration. However, as discussed in the office action of 24 June 2021, these limitations would have been obvious in view of Ito.
Claims 8, 11, and 17 of the patent discloses the limitations of claims 7, 8, and 27 of the present application.
The limitations of claims 3-6 and 9 of the present application would have been obvious in view of: 1) Ito or Kobayashi for the reasons discussed in the office action of 24 June 2021 in the rejections under 35 U.S.C. 103; or 2) Tada because such a modification would represent a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).
Response to Arguments
The Applicant's arguments filed 21 September 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
The Applicant argues that the droplets of the resist 103 of Tada are not spread on a liquid film, as claimed, since Tada discloses that the droplets of the resist 103 maintain their shape when the intermediary layer 102a is used.
The Examiner respectfully disagrees. While the Examiner does acknowledge the difference between Tada and the present invention, the claims do not define over Tada because the phrase “such that the droplets are spread on the liquid film” is broad enough to encompass both arrangements. That is, droplets being spread on a film can mean that there are a plurality of droplets distributed on the film or that the droplets expand outward on the film after being applied. As discussed above in the rejection of claim 1, the droplets of Tada are spread in at least the sense that they are distributed over an area. See Figures 4(c) and 4(d).
The Applicant also argues that the intermediary layer 102a is solid, not liquid, based on paragraph 96 of Tada. However, see paragraph 95 of Tada, which discloses that the intermediary layer 102a can be formed by applying a liquid onto a substrate. Paragraph 96 only indicates that the intermediary layer 102a is eventually solidified, not that the intermediary layer 102a is solid when the resist 103 is applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726